Citation Nr: 1530352	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for disabilities of the left hip, to include as secondary to service-connected degenerative joint disease of multiple joints (lumbar spine, right hip, left knee, and right knee).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1975.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that, in pertinent part, denied service connection for left hip femoral acetabular impingement and denied a TDIU.  The Veteran timely appealed.

In September 2014, the Board remanded the matters for additional development.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Disabilities of the left hip were not present during active service, and are not otherwise related to service; nor are they due to or aggravated by a service-connected disability.

2.  The Veteran has not worked since 2008; he reportedly has completed three years of college, and has no additional training; he last worked in sales of trucking equipment.

3.  Service connection is in effect for arthroplasty of left knee, rated as 60 percent disabling; for degenerative joint disease of the lumbar spine, rated as 40 percent disabling; for depression, rated as 30 percent disabling; for degenerative joint disease of the right hip, rated as 10 percent disabling; and for degenerative joint disease of the right knee, rated as 10 percent disabling.  The combined disability rating is 90 percent. 

4.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Disabilities of the left hip were not incurred in service and are not secondary to the service-connected degenerative joint disease of multiple joints (lumbar spine, right hip, left knee, and right knee).  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Through an October 2009 letter, the RO notified the Veteran of elements of service connection, elements of a TDIU, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Service treatment records do not reflect any findings or complaints of left hip injury or problems.  Although the Veteran was surgically treated in service for a left knee fracture and had duty limitations, he underwent no treatment for injury or disease of the left hip in service.  No hip disability was noted at the time of the Veteran's Medical Board examination in July 1975.

There is no competent evidence of arthritis of the left hip in service or within the first post-service year.  

The Veteran asserts that he developed arthritis of the left hip as a result of his service-connected low back, knees, and right hip disabilities.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

Here, the record reflects that the Veteran was first diagnosed with degenerative joint disease in his left hip many years after his military discharge from service.  In January 2011, the Veteran's treating physician noted that X-rays taken in December 2009 showed degenerative arthritis in the left hip to about the same degree as his right hip; and opined that it is as likely as not that the Veteran's left hip disability is also related to his previous injuries, his antalgic gait, and his abnormality of gait. 

During a February 2010 VA examination, the Veteran reported noticing a significant increase in left hip pain in February 2009, after he had a fall and sustained a right knee injury that required surgery.  He reportedly put more stress on his left hip while favoring his right knee.  The Veteran denied any new traumatic injuries to the left hip.  X-rays then were consistent with femoral acetabular impingement.  The February 2010 examiner opined that femoral acetabular impingement is less likely as not caused by or related to the Veteran's service-connected disabilities of the back, right hip, or right knee.  In support of the opinion, the February 2010 examiner reasoned that femoral acetabular impingement is a developmental pathology and causes a bump on the femoral neck; and that there is nothing in the Veteran's clinical history to suggest any injuries in service or any degenerative change that may be secondary to injury in service.  

The report of an August 2011 VA examination includes a diagnosis of osteoarthritis of the left hip.  The August 2011 examiner opined that the service-connected right hip and knee, left hip and knee, and lumbar spine disabilities neither caused nor exacerbated, nor aggravated the left hip femoral acetabular impingement.  In support of the opinion, the examiner reasoned that this pathology is defined as deformity of either the acetabulum or femoral neck that causes bone-to-bone impingement with certain ranges of motion of the hip; and which can, over the course of time, injure the soft tissues around the joint and progress to osteoarthritis.  In essence, the femoral acetabular impingement of the left hip is not caused by injuries, and is more of a congenital condition.  Lastly, the August 2011 examiner opined that the mild arthritic symptoms in the Veteran's hips coincide with natural symptoms.

The Board's September 2014 remand instructed a VA examiner specifically to discuss the December 2009 medical opinion from the Veteran's treating physician, and to discuss the findings of a medical journal article which indicates that femoral acetabular impingement is associated with activity and contact sports (rather than congenital)-for purposes of determining the likely etiology of each disease or injury.

The report of an October 2014 VA examination reflects diagnoses of fibromyalgia; left hip femoral acetabular impingement; and mild degenerative joint disease, resolved.  Following examination, the October 2014 examiner opined that imaging studies do not document degenerative or traumatic arthritis of the left hip.  The October 2014 examiner considered the private opinion about degenerative joint disease of the left hip being related to service-connected disabilities because of the resulting antalgic gait or abnormal gait.  However, the October 2014 examiner noted that such a pattern would evidence itself in advancing "wear and tear" arthritis showing progressive loss of articular cartilage, which is not noted in repeat X-rays.  The October 2014 examiner also reasoned that femoral acetabular impingement is less commonly caused by injuries, and is more commonly caused by congenital/developmental abnormalities around the hip.  Moreover, the October 2014 examiner reasoned that femoral acetabular impingement is a recognized cause of early osteoarthritis of the hip, especially in young and active individuals (ages 20-45).  Presently, X-rays reveal no degenerative joint disease of the left hip; X-rays of the left hip and pelvis are reported as normal.

Accordingly, the October 2014 examiner opined that the Veteran's left hip conditions are less likely as not related to any service-connected disabilities.  His chronic left femoral acetabular impingement and fibromyalgia are less likely as not etiologically related to service, nor are caused by or permanently aggravated by any service-connected disability. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds both the August 2011 and the October 2014 opinions to be persuasive in finding that current left hip disabilities are less likely than not related to active service, or due to or aggravated by any service-connected disabilities.  These opinions are given great weight as the examiners reviewed the medical history and provided a rationale that considered current X-ray findings and the lack of a pattern of "wear and tear" arthritis, or of progressive loss of cartilage.  Moreover, the October 2014 examiner specifically considered the opinion supplied by the Veteran's private physician as well as the articles and resources furnished by the Veteran.  Hence, the Board finds the August 2011 and the October 2014 opinions are factually accurate, fully articulated, and contain sound reasoning. Therefore, the opinions are afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

The Board notes the Veteran's sincere belief that his current left hip disabilities are related to, or developed as a result of his service-connected low back, knees, and right hip disabilities.  However, as a lay person, he is not competent to diagnose a left hip disability and to provide an etiological opinion as to causation.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion and his treating physician's December 2009 opinion are outweighed by the August 2011 and October 2014 examiners' opinions that current left hip disabilities are less likely as not etiologically related to service, nor are caused by or permanently aggravated by any service-connected disability.  The August 2011 and October 2014 examiners' opinions are entitled to greater probative weight as each of the examiners reviewed the history, conducted a physical examination, and provided an opinion that was supported by a rationale.  Moreover, the October 2014 specifically considered the opinion reached by the Veteran's physician and provided a detailed explanation of why the various articles submitted in support of the claim do not establish a relationship (either by direct causation or by aggravation) between the Veteran's left hip disability and any service connected disability.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service; and competent opinions and present X-rays revealing no advancing "wear and tear" arthritis, or progressive loss of articular cartilage, weigh against a finding that current left hip disabilities are in any way related to active service or are caused by or permanently aggravated by any service-connected disability.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for disabilities of the left hip, to include as secondary to service-connected degenerative joint disease of multiple joints (lumbar spine, right hip, left knee, and right knee).  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed three years of college, and has had no additional education and training.  He reportedly worked in sales of trucking equipment from 1997 to 2008.

Service connection is currently in effect for arthroplasty of left knee, rated as 60 percent disabling; for degenerative joint disease of the lumbar spine, rated as 40 percent disabling; for depression, rated as 30 percent disabling; for degenerative joint disease of the right hip, rated as 10 percent disabling; and for degenerative joint disease of the right knee, rated as 10 percent disabling.  The combined disability rating is 90 percent.  Hence, the Veteran's service-connected disabilities meet the threshold percentage requirements for consideration of a TDIU.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

In December 2009, the Veteran's treating physician opined that the Veteran is unemployable because of a combination of his arthritic problems, his back problems, and his severe polyneuropathy.

In March 2010, the Veteran's former employer indicated that the Veteran last worked in July 2008; and that he resigned from working due to illness.

In July 2010, the Veteran reported that his last job was of a sedentary type; it was not physical labor.  The Veteran reported that he cannot squat, kneel, or bend without pain; and that he finds it impossible to sit in an office chair for even short periods of time without being in pain.  To relieve the pain, the Veteran reported that he needed pain medications that prevent him from working at a reasonable level.

The report of an August 2011 VA examination reflects that the Veteran stopped working in July 2008 due to neuropathy in his feet and hands from the chemotherapy treatment for his non-Hodgkin's lymphoma.  At that time he was not able to type or walk extensively, due to the neuropathy.  The Veteran now reported that he tolerated medications well, and that his symptoms would not keep him from gainful employment.  His lymphoma was currently in remission.  The August 2011 examiner commented that the Veteran had significant work limitations due to his polyneuropathy.  He was not able to do a sedentary job involving fine motor skills, due to his symptoms in his hands; and he was not able to do an active job, due to symptoms in his feet.  Again, the Veteran is not service-connected for polyneuropathy.

Other VA examiners in August 2011 found no functional impairment in the Veteran's ability to work, due to his service-connected left knee and right knee disabilities; and that while there may be some work limitations, the Veteran would "certainly be able to participate in sedentary work."

With regard to the Veteran's service-connected lumbar spine disability, a September 2011 examiner found that the disability did impact the Veteran's ability to work.  The Veteran reported that he never would be able to sit in a chair for extended periods of time, and that he cannot walk around the block.  The September 2011 examiner indicated that the Veteran would be limited to sedentary work, provided he was allowed to take frequent breaks to stand and stretch.

In November 2011, the Veteran reported that the prescribed "Vicodin" he took for his service-connected disabilities is known to have severe side effects on a person's judgment.

The Board's September 2014 remand instructed a VA examiner specifically to take into account the Veteran's inability to sit for even short periods of time, due to his service-connected disabilities; the impact of his taking "Vicodin" on his judgment; and to consider the October 2008 SSA disability functional capacity assessment-for purposes of determining whether the Veteran was able to secure or follow substantially gainful employment consistent with his education and occupational experience.

In October 2014, a VA psychiatrist opined that the Veteran's depression appeared to remain mild; and that he was not unemployable due to his service-connected depressive disorder, as it would only have mild vocational impairments.  In a January 2015 addendum, the VA psychiatrist noted that depression was often episodic; and that an evaluation of depression in 2008 would not necessarily apply to the Veteran's depression in 2015.  Moreover, the October 2008 SSA functional capacity assessment was inconsistent with multiple VA treatment records documented around the same time.

Lastly, in January 2015, another VA physician noted that the Veteran took "Vicodin" four times daily and Ibuprofen for pain; and that his mobility was limited.  The examiner noted that the Veteran reported that he could not sit still at a sedentary job any more, due to his back problems; and that the medications that he took, including Oxycodontin and Gabapentin, made him feel tired.  He also reported having poor memory.  The January 2015 examiner noted that much of the diffuse pain and discomfort seemed likely to stem from fibromyalgia; and opined that the Veteran could complete sedentary work if he was allowed to have frequent breaks to stop and stretch, such as every half hour or hour.

Specifically, the January 2015 examiner reasoned that the Veteran would have a hard time completing "skilled" work in a sedentary setting, but that he could likely complete "unskilled" work in a sedentary setting-such as clerical work.  The January 2015 examiner also noted that the Veteran was relatively highly educated, and had an associate's degree; and that he had work experience in sales and accounting.  The January 2015 examiner also noted that no narcotic medications were currently listed in recent records.  Given that the Veteran's mental health condition did not significantly restrict work, the January 2015 examiner opined that it is not likely his service-connected disabilities acting in concert rendered him unable to secure or follow substantially gainful employment, consistent with his education and occupational experience.

The Veteran has asserted that he is unemployable due to service-connected disabilities.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's complaints of not being able to sit still at a sedentary job due to his back problems, have been corroborated by the September 2011 examiner.

Several examiners have suggested that the Veteran could perform some sedentary work, provided he had frequent breaks every half hour or hour; the Board finds this evidence to be probative, for resolving the matter on appeal.  While the January 2015 examiner indicated that the Veteran could perform "unskilled" labor in a sedentary setting but not skilled labor, there is no explanation as to why such a distinction is made-particularly in light of the Veteran's prior work experience and education.  Given the Veteran's credible complaints that he is unable to sit at a sedentary job for prolonged periods due to his back problems, the Board concludes that his lay assertions combined with evidence of significant physical limitations and the need for pain medications, and resolving doubt in favor of the Veteran, the overall evidence suggests that the Veteran is unable to obtain or maintain gainful employment due to his service-connected disabilities.  Hence, TDIU benefits are awarded.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for disabilities of the left hip, to include as secondary to degenerative joint disease of multiple joints (lumbar spine, right hip, left knee, and right knee), is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


